                   IN THE DISTRICT COURT OF THE UNITED STATES
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
 UNITED STATES OF AMERICA,

               Plaintiff,

        vs.                                  DOCKET NO.:3:19-cr-00345-FDW-DCK

 ARLANDO HENDERSON,                             UNOPPOSED MOTION FOR
                                              MODIFICATION OF CONDITIONS
               Defendant.                        OF PRETRIAL RELEASE


      Mr. Arlando Henderson, by and through undersigned counsel of record,

Assistant Federal Defender Taylor Goodnight, respectfully submits the following

Motion for Modification of Conditions of Pretrial Release to allow for travel in the

Middle District of North Carolina, as well as travel outside of the Middle and

Western Districts of North Carolina with the permission of the Office of Probation

and Pretrial Services. As grounds therefore, it is averred:

      1.      Mr. Henderson was arrested on December 4, 2019, in the Southern

District of California on charges arising from this district, the Western District of

North Carolina.

      2.      On December 6, 2019, the Honorable William V. Gallo, a United States

Magistrate Judge from the Southern District of California, set conditions of release

for Mr. Henderson.

      3.      The conditions of release forbid travel to Mexico and restricted travel

in the United States to San Diego and Imperial Counties in California and to the

Western District of North Carolina.




     Case 3:19-cr-00345-FDW-DCK Document 16 Filed 02/05/20 Page 1 of 3
      4.     On January 7, 2010, Mr. Henderson appeared before the Honorable

David C. Cayer in this district, and the Court allowed Mr. Henderson to remain

released on the same conditions set in the Southern District of California.

      5.     Mr. Henderson currently resides in Concord, North Carolina, which is

in the Middle District of North Carolina, and he is being supervised by that district.

      6.     Additionally, the current conditions of release do not allow for any

travel outside of the listed districts, even with permission of his probation officer.

      7.     Therefore, Mr. Henderson requests that the Court modify his

conditions of release to also allow for travel in the Middle District of North

Carolina, and to allow for travel outside of the Western and Middle Districts of

North Carolina “as approved by the Office of Probation and Pretrial Services.”

      8.     Undersigned counsel spoke with Assistant United States Attorney

Daniel Ryan, who is assigned to the case, and United States Probation Officer

Matthew Wzorek, who supervises Mr. Henderson, and neither party objects to this

Motion for Modification of Conditions on Pretrial Release.

                           Respectfully submitted:

                           s/ Taylor Goodnight
                           Taylor Goodnight
                           N.C. Bar No. 50735
                           Attorney for Arlando Henderson
                           Federal Defenders of Western North Carolina, Inc.
                           129 West Trade Street, Suite 300
                           Charlotte, NC 28202
                           (704) 374-0720
                           taylor_goodnight@fd.org


      DATE: February 5, 2020




     Case 3:19-cr-00345-FDW-DCK Document 16 Filed 02/05/20 Page 2 of 3
                        CERTIFICATE OF SERVICE

       I, Taylor Goodnight, Assistant Federal Defender, hereby certify that on
February 5, 2020, I served a copy of the attached UNOPPOSED MOTION FOR
MODIFICATION OF CONDITIONS OF PRETRIAL RELEASE via electronic
filing upon:

                               Daniel Ryan
                               U.S. Attorney’s Office
                               Suite 1650, Carillon Building
                               227 West Trade Street
                               Charlotte, NC 28202
                               (704) 344-6222
                               (704) 344-6629 Fax



                        s/ Taylor Goodnight
                        Taylor Goodnight
                        N.C. Bar No. 50735
                        Attorney for Arlando Henderson
                        Federal Defenders of Western North Carolina, Inc.
                        129 West Trade Street, Suite 300
                        Charlotte, NC 28202
                        (704) 374-0720
                        taylor_goodnight@fd.org


      DATE: February 5, 2020




     Case 3:19-cr-00345-FDW-DCK Document 16 Filed 02/05/20 Page 3 of 3
